DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS 
	a) In claims 25 line 1, change the dependency from “24” to --23--.

Allowable Subject Matter
3.	Claims 23, 15-22, 25 and 26 and allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 23, 15-22, 25 and 26 is:
Regarding claims 23, 15-22, 25 and 26, the prior art does not teach or fairly suggest in combination with the other claimed limitations an electrical device, comprising: a fastening section fastening said device connection part to said housing; a hollow locating section of an electrically non-conductive insulating material extending from said fastening section into said housing; and a metallic contact part disposed at a closed and tapered end region and extending through said insulating material of said locating section or prolonging said locating section in a direction of said closed end region.
This limitation is found in claims 23, 15-22, 25 and 26, and is neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

June 3, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848